                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

AUQEITH BYNER,                                 )
                                               )
              Plaintiff,                       )
                                               )
v.                                             )      No.:   2:18-CV-144-TAV-MCLC
                                               )
TENNESSEE DEPARTMENT                           )
OF CORRECTION;                                 )
TODD WIGGINS,                                  )
SARGENT GUIRUSSO, and                          )
CAPTAIN HENSON,                                )
                                               )
              Defendants.                      )


                              MEMORANDUM OPINION

       Plaintiff Auqeith Byner, an inmate in the custody of the Tennessee Department of

Correction (“TDOC”), has filed a civil rights complaint pursuant to 42 U.S.C. § 1983,

seeking redress for alleged constitutional violations that occurred while he was housed at

the Northeast Correctional Complex (“NECX”) [Doc. 2]. This matter is before the Court

for screening pursuant to the Prison Litigation Reform Act (“PLRA”).

I.     SCREENING STANDARDS

       Under the PLRA, district courts must screen prisoner complaints and shall, at any

time, sua sponte dismiss any claims that are frivolous or malicious, fail to state a claim for

relief, or are against a defendant who is immune. See, e.g., 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A; Benson v. O’Brian, 179 F.3d 1014 (6th Cir. 1999). The dismissal standard

articulated by the Supreme Court in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell

Atlantic Corp. v. Twombly, 550 U.S. 544 (2007) “governs dismissals for failure state a
claim under [28 U.S.C. §§ 1915(e)(2)(B) and 1915A] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th

Cir. 2010). Thus, to survive an initial review under the PLRA, a complaint “must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). Courts liberally

construe pro se pleadings filed in civil rights cases and hold them to a less stringent standard

than formal pleadings drafted by lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972).

       In order to state a claim under 42 U.S.C. § 1983, a plaintiff must establish that he

was deprived of a federal right by a person acting under color of state law. Braley v. City

of Pontiac, 906 F.2d 220, 223 (6th Cir. 1990) (stating that “Section 1983 . . . creates a right

of action for the vindication of constitutional guarantees found elsewhere”). “Absent either

element, a section 1983 claim will not lie.” Christy v. Randlett, 932 F.2d 502, 504 (6th

Cir. 1991).

II.    ALLEGATIONS OF THE COMPLAINT

       Plaintiff alleges that on December 10, 2017, he was a barber housed in the

Segregated Management Unit (“SMU”) at NECX, and on that date, Corporal Guirusso

informed Plaintiff that he was to cut the hair of the inmates on the unit [Doc. 2 p. 6, 8].

Plaintiff maintains that Corporal Guirusso locked him in a room with mentally ill inmate

Brandon White and left [Id.]. Plaintiff asserts that while he was cutting White’s hair, White

attacked him [Id.]. Plaintiff contends that he tried to defend himself while kicking on the

door, and that finally, after 10 to 15 minutes, he got the attention of Correctional Officer



                                               2
Fisher, who radioed for help [Id. at 6, 9]. Officers arrived shortly thereafter, and once the

door was open, Plaintiff was able to get away from White [Id. at 9].

       Plaintiff claims that he was injured, both physically and emotionally, during the

attack, and he contends that Defendants’ failure to follow policy and supervise SMU

inmates at all times caused him to suffer these injuries, for which he seeks compensation.

III.   ANALYSIS

       Under the Eighth Amendment, prison officials have a duty to protect inmates from

violence by other inmates and to take reasonable measures to protect their safety. Farmer

v. Brennan, 511 U.S. 825, 832-33(1994). Liability attaches to an officer’s failure to protect

an inmate only where the inmate demonstrates that he was “incarcerated under conditions

posing a substantial risk of serious harm and that the prison officials acted with deliberate

indifference to the inmate’s safety.” Id. at 834. “Deliberate indifference” means that a

prison official is liable only where he knows that the inmate faces a substantial risk of

serious harm and disregards the risk. Id. at 837 (quotation marks omitted). Therefore, in

order for liability to attach to a prison official’s failure to protect, the substantial risk and

need for protection must be obvious. See, e.g., Adames v. Perez, 331 F.3d 508, 512 (5th

Cir. 2003).

       Because of the subjective component necessary to establish failure-to-protect

liability, an officer cannot be deliberately indifferent when an inmate is a victim of an

unforeseeable attack. Tucker v. Evans, 276 F.3d 999, 1001 (8th Cir. 2002). Therefore, an

officer’s negligence or dereliction of duty cannot be the basis of a failure-to-protect claim.



                                               3
See Daniels v. Williams, 474 U.S. 327 (1986) (holding negligence does not state §1983

cause of action).

       There is nothing in Plaintiff’s complaint that will permit the Court to infer that, prior

to the attack, inmate White posed a substantial risk of serious harm to Plaintiff, nor is there

that reason to infer that any Defendant was subjectively aware of such a risk and

disregarded it. Therefore, Plaintiff has failed to state a claim upon which relief may be

granted under § 1983.

IV.    CONCLUSION

       As stated above, Plaintiff’s complaint fails to state a claim for relief under § 1983.

Therefore, this action will be DISMISSED WITH PREJUDICE. Further, the Court

will CERTIFY that any appeal from this action would not be taken in good faith and

would be totally frivolous. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.


                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE




                                               4
